The opinion of the court was delivered by
Hoyt, J. —
By this proceeding relator seeks to compel the superior court of King county, and two of the judges thereof, to perform certain acts set out in his petition. There are three judges of the superior court of King county, and it is clear either that it takes all of them to make a complete court, and when action of the court is sought the proceeding must be against them all, or that any one of them constitutes a court when sitting as such, and can do any act in a case properly before him within *328the power of the court. Upon either of these suppositions the petition herein is insufficient. If it takes all of the judges to do the act, then they were all necessary parties to this proceeding. If anyone could do it, then the one whose duty it was to act should have been singled out, and the proceeding had against him alone. The rule is well settled in cases of this kind that the proceeding must be had against the officer whose duty it is to act, and that the petitioner must at his peril proceed against the proper officer; he cannot proceed against several officers, and ask the court to decide as between them which one should perform the act.
The petition for the alternative writ of momdamus must be denied.
Anders, O. J., and Dunbar, Stiles and Scott, JJ. concur.